PER CURIAM:
Roy Veach appeals from the circuit court's judgment committing him to the Department of Mental Health as a sexually violent predator. Veach argues that he received ineffective assistance of counsel at his commitment trial because counsel failed to (1) investigate her theory of defense and (2) object to the testimony of a psychologist about the results of two tests. Because a published opinion would have no precedential value, a memorandum explaining the reasons for the decision has been provided to the parties. The judgment is affirmed. Rule 84.16(b).